DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/22/2021 and 2/22/2022 have been considered by the examiner. 
Response to Arguments
3.	Applicant’s arguments, filed 12/16/2021, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art, double patenting, and 112 rejections have been withdrawn. 
Examiner’s Amendment 
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Raymond Persino on January 27, 2022. 
6.	The application has been amended as follows:
Claims 8-14:	(Canceled) 
Reasons for Allowance
7.	Claims 1-4 and 6-7-are allowed.  
8.	The following is an examiner’s statement of reasons for allowance:  
9.	The closest prior art of record is Morin et al. (PG Pub U.S 2016/0183752). 
10.	Morin teaches a cleaning device comprising: a vacuum cleaner including a dust collecting container; and a docking station to which the dust collecting container is removably 
11.	Morin fails to teach the at least one processor configured to control the flow path control device to move the position of the plate of the flow path device to close the suction flow path based on a predetermined waiting time elapsing after the suction device stops operating. 
12.	Thus, the prior art of record does not fairly teach or suggest a cleaning device as in the context of claim 1.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714